EXHIBIT 10.9

 

EIGHTH AMENDMENT
TO FINANCING AGREEMENT

 

EIGHTH AMENDMENT, dated as of December 16, 2015 (this "Amendment"), to the
Financing Agreement, dated as of December 31, 2012 (as previously amended, the
"Financing Agreement"), by and among Christals Acquisition, LLC, a Delaware
limited liability company (the "Parent"), Peekay Acquisition, LLC, a Delaware
limited liability company ("Peekay Acquisition"), the subsidiaries of Peekay
Acquisition listed as Borrowers on the signature pages thereto (together with
Peekay Acquisition, each a "Borrower" and collectively, the "Borrowers"), each
subsidiary of the Parent listed as a "Guarantor" on the signature pages thereto
(together with the Parent and each other Person that executes a joinder
agreement and becomes a "Guarantor" hereunder or otherwise guaranties all or any
part of the Obligations (as defined therein), each a "Guarantor" and
collectively, the "Guarantors"), the lenders from time to time party thereto
(each a "Lender" and collectively, the "Lenders"), Cortland Capital Market
Services LLC, as collateral agent for the Lenders (in such capacity, together
with its successors and permitted assigns, the "Collateral Agent"), and as
administrative agent for the Lenders (in such capacity, together with its
successors and permitted assigns, the "Administrative Agent"), and CB Agency
Services, LLC, as origination agent for the Lenders (in such capacity, together
with its successors and permitted assigns, the "Origination Agent"; together
with the Collateral Agent and the Administrative Agent, each an "Agent" and
collectively, the "Agents").

 

RECITALS. The Borrowers, the Guarantors, the Lenders, the Collateral Agent, the
Administrative Agent and the Origination Agent are parties to the Financing
Agreement, pursuant to which the Lenders made certain term loans (each a "Loan"
and collectively, the "Loans") to the Borrowers. The Loan Parties have
requested, among other things, that the Lenders waive any noncompliance with the
Leverage Ratio and Minimum Liquidity covenants set forth in Section 7.03 of the
Financing Agreement through February 15, 2016 and the Lenders extend the Final
Maturity Date as set forth below.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

 

1. Definitions. Any terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.

 

2. Amendments. The Financing Agreement shall be amended as follows (provided,
that notwithstanding anything herein to the contrary, if the Sixth Amendment
Effective Date occurs, the amendments and modifications contemplated therein
shall become effective):

 

(a) New Definitions. Section 1.01 of the Financing Agreement is hereby amended
by adding the following definitions, in appropriate alphabetical order:

 

"'Eighth Amendment' means the Eighth Amendment to Financing Agreement, dated as
of December __, 2015, by and among the Borrowers, the Guarantors, the Lenders
and the Agents."

 

 1

 

 

"'Eighth Amendment Effective Date' means the date on which the Eighth Amendment
shall become effective in accordance with its terms."

 

(b) Amended Definitions. Section 1.01 of the Financing Agreement is hereby
amended by amending and restating the following definition:

 

"'Final Maturity Date' means the earliest of (i) February 15, 2016, (ii) the
date on which the Loans shall become due and payable in accordance with the
terms of this Agreement, and (iii) the payment in full of all Obligations and
the termination of all Commitments."

 

(c) Fees. Section 2.06 of the Financing Agreement is hereby amended by adding a
new subsection (j), to read in its entirety as follows:

 

"(j) Eighth Amendment Fee. The Borrowers shall pay to the Administrative Agent a
non-refundable amendment fee (the "Eighth Amendment Fee"), for the account of
each Lender that shall have delivered to the Administrative Agent a counterpart
of the Eighth Amendment signed on behalf of such Lender (or that shall have
provided to the Administrative Agent written evidence satisfactory to the
Administrative Agent (which may include a telecopy or electronic transmission of
a signed signature page of the Eighth Amendment) that such Lender has signed and
delivered to the Administrative Agent a counterpart of the Eighth Amendment)
prior to 4:00 p.m., New York time, on December 27, 2015 (each such Lender, a
"Eighth Amendment Consenting Lender"), in an amount equal to 0.50% of the
aggregate principal amount of the outstanding Loans of such Eighth Amendment
Consenting Lender as of the Eighth Amendment Effective Date, The Eighth
Amendment Fee shall only be earned if all Lenders have delivered their signed
signature page of the Eighth Amendment. The Eighth Amendment Fee owing to each
Eighth Amendment Consenting Lender (i) shall constitute "Obligations" that are
secured by the Collateral, (ii) shall be fully earned as of the Eighth Amendment
Effective Date in consideration for such Eighth Amendment Consenting Lender's
execution and delivery of the Eighth Amendment, and (iii) shall be payable on
the earliest to occur of (A) the Final Maturity Date, and (B) the date on which
all of the Obligations (other than Contingent Indemnification Obligations) are
repaid or required to be repaid in full in cash."

 

 2

 

 

3. Waiver and Consent.

 

(a) Pursuant to the request of the Loan Parties and in accordance with Section
12.02 of the Financing Agreement, but subject to the satisfaction of the
conditions set forth in Section 6 hereof, the Lenders hereby consent to, and
waive any Event of Default that would otherwise arise under Section 9.01(c)(i)
of the Financing Agreement as a result of:

 

(i) any noncompliance with Section 7.02(h) of the Financing Agreement or Section
4 of the Fourth Amendment, Fifth Amendment, or Seventh Amendment resulting from
the payment, on or before June 30, 2015, to Christals Management, LLC
("Christals Management") under the Management Agreement of Permitted Management
Fees in advance instead of in arrears, including the payment of $62,500 to
Christals Management on June 29, 2015.

 

(ii) subject to Section 3(b) below, any noncompliance with Section 7.03(a)
arising from the failure of the Parent and its Subsidiaries to have a Leverage
Ratio for each period of four fiscal quarters ending on June 30, 2015, September
30, 2015 and December 31, 2015 of not more than the applicable ratio specified
in Section 7.03(a); and

 

(iii) subject to Section 3(b) below, any noncompliance with Section 7.03(b)
arising from the failure of the Parent and its Subsidiaries to have Liquidity of
at least $1,500,000 at any time from June 30, 2015 through December 31, 2015.

 

(b) Notwithstanding the consents and waivers set forth in Section 3(a) above, if
any of the Obligations remain outstanding as of February 15, 2016, then the Loan
Parties must satisfy (i) the Leverage Ratio of the Parent and its Subsidiaries
for the periods of four fiscal quarters ending September 30, 2015 and December
31, 2015 as set forth in Section 7.03(a) of the Financing Agreement and (ii) the
Liquidity test at the end of the fiscal quarters ending September 30, 2015 and
December 31, 2015 as set forth in Section 7.03(b) of the Financing Agreement.

 

(c) The waivers and consents in this Section 3 shall be effective only in the
specific instances and for the specific purposes set forth herein and do not
allow for any other or further departure from the terms and conditions of the
Financing Agreement or any other Loan Document, which terms and conditions shall
remain in full force and effect.

 

 3

 

 

4. Suspension of Cash Payment of Permitted Management Fees. Except as set forth
below in this Section 4, the Loan Parties agree not to pay any Permitted
Management Fees until the earlier to occur of (a) the Final Maturity Date, or
(b) the date on which all Obligations are repaid or required to be repaid and
all Commitments are terminated; provided, however, that upon the closing of a
Qualified IPO, the Loan Parties may pay to CP IV SPV, LLC $325,000 of Permitted
Management Fees. Permitted Management Fees shall continue to accrue through
December 31, 2015, but shall not accrue thereafter. Without limiting the
generality of the foregoing, in no event shall any Permitted Management Fees be
paid prior to the date that Peekay Boutiques, Inc. consummates the Qualified
IPO.

 

5. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows as of the date hereof:

 

(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Article VI of the Financing Agreement and in each other
Loan Document, certificate or other writing delivered to any Agent or any Lender
pursuant to this Amendment, the Financing Agreement or any other Loan Document
on or prior to the Eighth Amendment Effective Date are true and correct in all
material respects (or, as to any such representation or warranty that is
qualified by materiality, "Material Adverse Effect" or a similar materiality
qualifier, in all respects) with the same effect as though such representations
and warranties had been made on such date, (it being understood and agreed that
any representation or warranty that by its terms is made as of a specified date
shall be required to be true and correct in all material respects (or, as to any
such representation or warranty that is qualified by materiality, "Material
Adverse Effect" or a similar materiality qualifier, in all respects) only as of
such specified date), and no Default or Event of Default has occurred and is
continuing as of the Eighth Amendment Effective Date or would result from this
Amendment becoming effective in accordance with its terms.

 

(b) Enforceability of Loan Documents. This Amendment and the Financing
Agreement, as amended by this Amendment, when delivered hereunder, will be a
legal, valid and binding obligation of such Person, enforceable against such
Person in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors' rights generally.

 

6. Conditions to Effectiveness. This Amendment shall become effective only upon
the satisfaction, in a manner reasonably satisfactory to the Agents, of the
following conditions precedent (the date on which all such conditions shall have
been satisfied is hereinafter referred to as the "Eighth Amendment Effective
Date"):

 

(a) Representations and Warranties. The representations and warranties contained
in this Amendment, in Article VI of the Financing Agreement and in each other
Loan Document, certificate or other document delivered to any Agent or any
Lender pursuant to this Amendment, the Financing Agreement or any Loan Document
on or prior to the Eighth Amendment Effective Date are true and correct in all
material respects (or, as to any such representation or warranty that is
qualified by materiality, "Material Adverse Effect" or a similar materiality
qualifier, in all respects) with the same effect as though such representations
and warranties had been made on such date, (it being understood and agreed that
any representation or warranty that by its terms is made as of a specified date
shall be required to be true and correct in all material respects (or, as to any
such representation or warranty that is qualified by materiality, "Material
Adverse Effect" or a similar materiality qualifier, in all respects) only as of
such specified date).

 

 4

 

 

(b) No Default; Event of Default. No Default or Event of Default shall have
occurred and be continuing on the Eighth Amendment Effective Date or result from
this Amendment becoming effective in accordance with its terms.

 

(c) Delivery of Documents. The Collateral Agent shall have received on or before
the Eighth Amendment Effective Date the following, each in form and substance
reasonably satisfactory to the Agents and, unless indicated otherwise, dated the
Eighth Amendment Effective Date:

 

(i) this Amendment, duly executed by the Loan Parties and each Lender; and

 

(ii) such other agreements, instruments, approvals and other documents as any
Agent may reasonably request.

 

(d) Costs and Expenses. Counsel (defined in Section 9 below) for the group of
Term A Lenders (the "TLA Lender Group") shall have received from the Borrowers
the Expense Advance (as defined in Section 9 below).

 

7. Continued Effectiveness of the Financing Agreement and Other Loan Documents.
Each Loan Party hereby (i) acknowledges and consents to this Amendment,
(ii) confirms and agrees that the Financing Agreement and each other Loan
Document to which it is a party is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that on and
after the Eighth Amendment Effective Date all references in any such Loan
Document to "the Financing Agreement", the "Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this Amendment, and (iii) confirms
and agrees that to the extent that any such Loan Document purports to assign or
pledge to the Collateral Agent for the benefit of the Agents and the Lenders, or
to grant to the Collateral Agent for the benefit of the Agents and the Lenders a
security interest in or Lien on, any Collateral as security for the Obligations
of the Loan Parties from time to time existing in respect of the Financing
Agreement (as amended hereby) and the other Loan Documents, such pledge,
assignment and/or grant of the security interest or Lien is hereby ratified and
confirmed in all respects. This Agreement does not and shall not affect any of
the obligations of the Loan Parties, other than as expressly provided herein,
including, without limitation, the Loan Parties' obligations to repay the Loans
in accordance with the terms of Financing Agreement, or the obligations of the
Loan Parties under any Loan Document to which they are a party, all of which
obligations shall remain in full force and effect. Except as expressly provided
herein, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agents or any Lender
under the Financing Agreement or any other Loan Document, nor constitute a
waiver of any provision of the Financing Agreement or any other Loan Document.

 

 5

 

 

8. Release. In consideration of the agreements contained in this Amendment and
other good and valuable consideration, each Loan Party (for itself and its
Subsidiaries and the successors, assigns, heirs and representatives of each of
the foregoing) (collectively, the "Releasors") does hereby fully, finally,
unconditionally and irrevocably release and forever discharge each Agent, each
Lender and each of their respective Affiliates, officers, directors, employees,
attorneys, consultants and agents (collectively, the "Released Parties") from
any and all debts, claims, obligations, damages, costs, attorneys' fees, suits,
demands, liabilities, actions, proceedings and causes of action, in each case,
whether known or unknown, contingent or fixed, direct or indirect, and of
whatever nature or description, and whether in law or in equity, under contract,
tort, statute or otherwise, which any Releasor has heretofore had or now or
hereafter can, shall or may have against any Released Party by reason of any
act, omission or thing whatsoever done or omitted to be done on or prior to the
Eighth Amendment Effective Date directly arising out of, connected with or
related to this Amendment, the Financing Agreement or any other Loan Document,
or any act, event or transaction related or attendant thereto, or the agreements
of any Agent or any Lender contained therein, or the possession, use, operation
or control of any of the assets of any Loan Party, or the making of any Loans or
other advances, or the management of such Loans or advances or the Collateral.

 

9. Expense Advance. Notwithstanding anything to the contrary contained in the
Financing Agreement, on or before the Eighth Amendment Effective Date, the
Borrower shall pay an advance in cash of $150,000 ("Expense Advance") to counsel
to the TLA Lender Group ("Counsel") for fees and expenses to be incurred by
Counsel in connection with, arising from or relating to the Financing Agreement,
other Loan Documents, or the Borrowers, including, but not limited to, the
preservation and protection of the TLA Lender Group's rights (as determined by
the TLA Lender Group in its sole discretion). Counsel will promptly provide an
invoice to the Borrowers for the Expense Advance each time that funds are
applied to fees and expenses of the TLA Lender Group. Counsel shall be entitled
to apply the Expense Advance to all fees and expenses incurred without further
notice to the Borrowers. Promptly after Peekay Boutiques, Inc. consummates the
Qualified IPO, Counsel shall return to the Borrowers any unused portion of the
Expense Advance (after application of the Expense Advance against all fees and
expenses of Counsel incurred through the closing of such Qualified IPO). Nothing
herein shall preclude the TLA Lender Group from seeking replenishment from the
Borrowers of all or a portion of the Expense Advance nor shall any individual
Lender be precluded from seeking reimbursement of any fees and expenses or
otherwise in accordance with Section 12.04 of the Financing Agreement.

 

10. Miscellaneous.

 

(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.

 

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

 

 6

 

 

(c) The Borrowers will pay on demand all reasonable fees, costs and expenses of
the Agents in connection with the preparation, execution and delivery of this
Amendment.

 

(d) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

(e) Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Financing Agreement. Accordingly, it
shall be an Event of Default under the Financing Agreement if (i) any
representation or warranty made by a Loan Party under or in connection with this
Amendment shall have been untrue, false or misleading in any material respect
when made, or (ii) after giving effect to any applicable grace periods set forth
in the Loan Documents, any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Amendment.

 

(f) Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

[Remainder of page intentionally left blank.]

 

 7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.

 

 



 

BORROWERS:

 

PEEKAY ACQUISITION, LLC

PEEKAY SPA, LLC

PEEKAY, INC.

CONREV, INC.

ZJ GIFTS I-1, L.L.C.

ZJ GIFTS M-1, L.L.C.

ZJ GIFTS M-2, L.L.C.

ZJ GIFTS M-3, L.L.C.

 

    By:

/s/ Ellery W. Roberts

 

 

Name:

Ellery W. Roberts

 

 

Title:

__________________

 



 

 8

 

 

 

GUARANTORS:

 

CHRISTALS ACQUISITION, LLC

ZJ GIFTS F-2, L.L.C.

ZJ GIFTS F-3, L.L.C.

ZJ GIFTS F-4, L.L.C.

ZJ GIFTS F-5, L.L.C.

ZJ GIFTS F-6, L.L.C.

CONDOM REVOLUTION, INC.

CHARTER SMITH SANHUEZA RETAIL, INC.

 

    By:

/s/ Ellery W. Roberts

 

 

Name:

Ellery W. Roberts

 

 

Title:

__________________

 

 

 9

 

 



 

COLLATERAL AGENT AND ADMINISTRATIVE AGENT:

 

CORTLAND CAPITAL MARKET SERVICES LLC

 

    By:

/s/ Polina Arsentyeva

 

 

Name:

Polina Arsentyeva

 

 

Title:

Associate Counsel

 



 

 10

 

  

 



ORIGINATION AGENT:

 

CB AGENCY SERVICES, LLC

 

    By:

/s/ David Aho

 

 

Name:

David Aho

 

 

Title:

Partner

 



 



 11

 



 





 

LENDERS:

 

CB CA SPV, LLC

 

    By:/s/ David Aho

 

 

Name:

David Aho

 

 

Title:

Partner

 



 

 12

 

 



 

TOR CAPITAL LLC

 

 

 

 

 

By: Calangia LLC, Its Manager

 

    By:

/s/ John C. Riso

 

 

Name:

John C. Riso

 

 

Title:

Manager

 



 

 13

 

 

By:

/s/ Ryan T. Magee

 

 

Name:

Ryan T. Magee

 

 

Title:

Managing Director

 

 

 14

 

 

 

Alpine Associates, A Limited Partnership

 

 

 

 

 

By:

/s/ Gary Moorman

 

 

Name:

Gary Moorman

 

 

Title:

Senior Analyst

 

 

 15

 

 

 

Alpine Heritage, L.P.

 

 

 

 

 

By:

/s/ Gary Moorman

 

 

Name:

Gary Moorman

 

 

Title:

Senior Analyst

 

 

 16

 

 

 

Alpine Heritage II, L.P.

 

 

 

 

 

By:

/s/ Gary Moorman

 

 

Name:

Gary Moorman

 

 

Title:

Senior Analyst:

 

 

 17

 

 

 

Alpine Heritage Offshore Fund Ltd.

 

 

 

 

 

By:

/s/ Gary Moorman

 

 

Name:

Gary Moorman

 

 

Title:

Senior Analyst

 

 

 18

 

 

 

The K2 Principal Fund L.P.

 

 

 

 

 

By:

/s/ Shawn Kimel

 

 

Name:

Shawn Kimel

 

 

Title:

Managing Partner

 

 

 19

 

 

 

Chatham Capital Management IV, LLC, as agent for each of Chatham Investment Fund
QP IV, LLC and Chatham Investment Fund IV, LLC

 

 

 

 

 

By:

/s/ Nick Anacreonte

 

 

Name:

Nick Anacreonte

 

 

Title:

Partner

 

 

 20

 

 

 

ADK Soho Fund LP

 

 

 

 

 

Date: December 2, 2015

By:

/s/ Nathaniel Klipper

 

 

Name:

Nathaniel Klipper

 

 

Title:

Managing Partner

 

 

 21

 

 

 

TWIN HAVEN SPECIAL OPPORTUNITIES FUND IV, LP

 

 

 

 

 

By: Twin Haven Capital Partners, LLC
as Investment Manager

 

 

 

 

 

By:

/s/ Paul Mellinger

 

 

Name:

Paul Mellinger

 

 

Title:

Managing Member

 

 

 

22



--------------------------------------------------------------------------------



 